DETAILED ACTION

  In response to the Amendment filed April 13, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 13, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 20 is objected to because of the following informalities: 

Claim 20 recites the limitation "the one of the plurality of predetermined classes in which the user is categorized" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barcena (US 2,948,964) in view of Damer (US 451,552).

With respect to claim 1, Barcena discloses a measurement device (10) configured to measure a shoe size associated with a user's foot, the device comprising a housing (12) having a foot contact surface configured to contact a first portion of the user's foot (Column 2, lines 12 – 14); a retractable tape element (14) configured to selectively extend away from the housing (Figures 1 and 5), the retractable tape element (14) comprising top and bottom surfaces with at least the top surface having indicia associated with shoe sizes (See Figure 5 and column 2, lines 14 – 17), and a flange (28) positioned proximate a distal end of the tape element, the flange (28) configured to contact a second portion of the user's foot (i.e. heel support) and having an extending portion.  





Barcena does not disclose the flange having a downwardly extending portion as recited in claim 1. Barcena does not disclose the barleycorn indicia as recited in claim 4. 

Regarding the downwardly extending portion: Damer discloses a shoe ruler comprising a flange (I) comprising a downwardly extending portion (K, figure 3) serving as a ridge (Page 2, lines 42 – 47). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barcena by providing a flange having a downwardly extending portion as taught by Damer (See Figure 5) in order to serve as a ridge (Page 2, lines 42 – 27).

In regards to claim 3, Barcena and Damer teach a device wherein the flange has a contoured contact surface configured to contact the second portion of the user's foot; the housing contains a retraction element (i.e. self-contracting tape, column 1, line 60) configured to spool the tape element and the tape element is flexible.  

Regarding claim 4, Barcena discloses a device comprising multiple sets of indicia (i.e., shoe sizes 30 and additional indicia 32). Damer shows a device wherein the indicia (B) associated with shoe sizes comprises barleycorn units of measurement (Page 1, lines 49 – 55) in order to provide a combination tool that embraces all measurements and sizes (Page 1, lines 10 – 13). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barcena by providing various indicia including barleycorn indicia as taught by Damer (See Page 1, lines 49 - 55) in order to provide a combination tool that embraces all measurements and sizes (Page 1, lines 10 – 13).


With regards to claim 11: Barcena shows a measurement device configured to measure a shoe size associated with a user's foot, the device comprising a housing (12) having a foot contact surface configured to contact a first portion of the user's foot (Column 2, lines 12 – 14), wherein the foot contact surface is configured with one or more topographic contours; a retractable tape element (14) configured to selectively extend away from the housing, the retractable tape element comprising top and bottom surfaces, with at least the top surface having indicia associated with shoe sizes (See Figure 5 and column 2, lines 14 – 17); and 1230517283 of 8a flange (28) positioned proximate a distal end of the tape element, the flange configured to contact a second portion of the user's foot (i.e. heel support).


Claims 2, 6, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barcena (US 2,948,964) and Damer (US 451,552) and further in view of Lunde (US 6,389,709).

Barcena and Damer discloses a device as recited in paragraph 4 above. 






Barcena and Damer does not disclose the viewing window or the shape of the flange as recited in claim 2. Barcena and Damer does not disclose the bottom surface of the tape element having indicia as recited in claim 6. Barcena and Damer does not disclose the housing having a predominantly show shape as recited in claim 8. Barcena and Damer does not disclose the selectable button as recited in claim 9.

Referring to claims 2 and 16, Lunde sets forth a device wherein the housing (26) contains a viewing window (40) configured to make at least a portion of the indicia viewable from outside the housing (See Figure 3, lines 10 – 16) in order to allow visual access to the markings. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barcena and Damer by providing a viewing window as taught by Lunde (See Figure 3, lines 10 – 16) in order to allow visual access to the markings.

With regards to the shape of the flange: The use of a shoe shaped flange, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the flange shape disclosed by Barcena, Damer and Lunde as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Regarding claims 6 and 16, the combination of Barcena, Damer and Lunde disclose a device wherein the top surface of the tape element has indicia associated with shoe sizes (See Figure 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide indicia associated with the bottom surface of the tape element, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With respect to claim 8, the combination of Barcena, Damer and Lunde sets forth a device wherein the housing (12) further comprises a flat bottom surface (18). Regarding the shoe shaped housing, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the housing shape disclosed by Barcena, Damer and Lunde as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).







With regards to claim 9, Lunde discloses a device comprising a selectable button (32) protruding from the housing (26), wherein the selectable button is configured to remain at a fixed position once partially extended and retract the retractable tape element by releasing the tape from the locked position in order to self-retract into the storing position (Column 2, lines 62 – 67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barcena and Damer by providing a selectable button as taught by Lunde configured to lock the tape in the extended position and retract the retractable tape element by releasing the tape from the locked position in order to self-retract into the storing position (Column 2, lines 62 – 67).

Regarding claim 16, Barcena, Damer and Lunde discloses a device comprising multiple sets of indicia (i.e., shoe sizes 30 and additional indicia 32). Damer shows a device wherein the indicia (B) associated with shoe sizes comprises barleycorn units of measurement (Page 1, lines 49 – 55) in order to provide a combination tool that embraces all measurements and sizes (Page 1, lines 10 – 13). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Barcena by providing various indicia including barleycorn indicia as taught by Damer (See Page 1, lines 49 - 55) in order to provide a combination tool that embraces all measurements and sizes (Page 1, lines 10 – 13).

Allowable Subject Matter

Claims 5, 7, 10 and 12 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 7, 10 and 12 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest a flange comprises a T-shaped plate having an upwardly extending portion, the downwardly extending portion, and a lateral portion that attaches to the tape element, the upwardly extending portion being longer than the downwardly extending portion; housing further comprises one or more contoured side surfaces, at least one of the one or more contoured side surfaces having one or more recesses in combination with the remaining limitations of the claims.

Claims 17 – 20 are allowed.
Claims 17 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a measurement device configured to measure a shoe size associated with a user's foot, the device comprising: a housing having a foot contact surface configured to contact a first portion of the user's foot; 1230517284 of 8a retractable tape element configured to selectively extend away from the housing, the retractable tape element comprising top and bottom surfaces, with at least one of the top and bottom surfaces having indicia associated with shoe sizes; and a flange positioned proximate a distal end of the retractable tape element, the flange configured to contact a second portion of the user's foot, wherein an inner contact surface of the flange has a non-flat contoured shape in combination with the remaining limitations of the claims.

Response to Arguments

Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the amended claim language fails to capture structural features that distinguish from the prior art in terms of design rather than obvious modifications. The obvious modifications relied upon are considered knowledge generally available to one of ordinary skill in the art rather than a relevant improvement in design. 





It should be emphasized that "apparatus claims must be structurally distinguishable from the prior art." MPEP 2114. In In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function. In Hewlett-Packard Co v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: "Apparatus claims cover what a device is, not what it does." (emphases in original). To emphasize the point further, the court added: "An invention need not operate differently than the prior art to be patentable, but need only be different" (emphases in original). That is, in an apparatus claim, if a prior art structure discloses all of the structural elements in the claim, as well as their relative juxtaposition, then it reads on the claim, regardless of whether or not the function for which the prior art structure was intended is the same as that of the claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 28, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861